Citation Nr: 1456712	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 10, 2010; and a disability rating in excess of 20 percent beginning May 10, 2010, for service-connected bilateral hearing loss disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served with the Merchant Marines from October 1944 to August 1945 and on active duty with the U.S. Army from February 1946 to July 1947 and from November 1948 to December 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

As discussed in the prior, October 2013 decision in this matter, the Veteran failed to appear for a requested, scheduled hearing before a member of the Board at a local RO.  He did not give good cause for his failure to appear, nor did he request that such hearing be rescheduled.   The Board, therefore, considers his April 2010 hearing request to be withdrawn.  The Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(d) (2014).

In October 2013, the Board remanded the above-listed claims to the RO via the AMC with instructions to provide additional notice and to provide an updated audiological examination.  The requested actions having been completed and the claim having been readjudicated by the RO in a September 2014 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period on appeal prior to May 10, 2010, audiometric testing establishes that the Veteran had no more than level VIII hearing in his right ear and level II hearing in his left ear.

2.   For the period from May 10, 2010, throughout the remainder of the appeal period, VA audiometric testing conducted June 2012 established that the Veteran had level VIII hearing in his right ear and level IV hearing in his left ear; VA audiometric testing conducted August 2014 established that the Veteran has level XI hearing in his right ear and level III hearing in his left ear.

3.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for bilateral hearing loss have not been met prior to May 10, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for bilateral hearing loss have not been met from May 10, 2010, throughout the remainder of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

II.  Increased Rating:  Bilateral Hearing Loss

The Veteran, already service-connected for bilateral hearing loss since 2000, filed a March 2009 claim for an increased rating.  The RO denied a rating in excess of 10 percent for his bilateral hearing disability in an August 2009 rating decision.  Subsequently, based on new examinations, the RO granted staged ratings, with a 10 percent rating until May 10, 2010, and a 20 percent rating thereafter.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss generally must be based on objective audiometric testing of puretone threshold averages and controlled speech discrimination testing  (Maryland CNC) by a state-licensed audiologist.  38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85(d), the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  These averages, together with the speech recognition ability, are combined pursuant to 38 C.F.R. § 4.85, Table VI, to obtain a Roman numeral designation.

In some circumstances, the rating specialist may use Table VIa instead of Table VI.  Specifically, Table VIa may be used where the examiner certifies that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Also, in cases presenting exceptional patterns of hearing impairment, a rating specialist may use Table VIa.  38 C.F.R. § 4.86.  Exceptional patterns of hearing impairment include circumstances where the hearing thresholds are 55 decibels or more in each of the four frequencies from 1000 to 4000 Hertz or where a veteran has a hearing threshold of less than 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

As noted above, disability ratings for hearing loss are generally based on objective testing by a state-licensed audiologist.  The record contains no evidence that the Veteran is a licensed audiologist and, moreover, he has not provided any audiometric testing results.  For these reasons, the Board finds that his assertions are not competent evidence of his degree of hearing loss. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record contains the results of numerous audiological evaluations conducted by both VA and private audiologists.  The results will be listed below in chronological order.

On the authorized audiological evaluation in March 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
75
95
90
LEFT
35
35
40
65
60

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 96 percent in the left ear.

The March 2009 testing resulted in puretone threshold averages of 72 decibels for the right ear and 47 decibels for the left ear.  Consequently, the Roman numeral designation for the right ear is level VII hearing and for the left ear is level I hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation would result in a noncompensable bilateral hearing disability rating.

An alternative calculation using Table VIa is not appropriate here because the examiner did not certify that it would be inappropriate to rely on the speech recognition scores and the March 2009 exam does not reveal exceptional patterns of hearing impairment as specified in 38 C.F.R. § 4.86.

At a private audiological evaluation in July 2009, pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
90
100
LEFT
35
30
50
65
70

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 68 percent in the left ear.  These scores were obtained using the Campbell word list, rather than the Maryland CNC word list that is required by regulation.  38 C.F.R. § 4.85(a).

The July 2009 private testing resulted in puretone threshold averages of 70 decibels for the right ear and 50 decibels for the left ear.  

Because the private examiner did not use the Maryland CNC test, it would be inappropriate to calculate the disability level using those scores as input into Table VI.  Furthermore, the regulations do not provide for an alternative calculation using Table VIa with respect to this examination, because the examiner did not certify that it would be inappropriate to rely on the speech recognition scores and the July 2009 exam does not reveal exceptional patterns of hearing impairment as specified in 38 C.F.R. § 4.86.  In short, the July 2009 examination is not sufficient for rating purposes.  Notably, the puretone threshold levels are consistent with those from other examinations that are sufficient for rating purposes.

On the authorized audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
75
90
100
LEFT
35
35
50
65
65

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 96 in the left ear.

The March 2010 testing resulted in puretone threshold averages of 77.5 decibels for the right ear and 53.75 decibels for the left ear.  Consquently, the Roman numeral designation for the right ear would be level VIII hearing and for the left ear would be level I hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation would result in a noncompensable bilateral hearing disability rating.

An alternative calculation using Table VIa is not appropriate with respect to the March 2010 audiological evaluation.

On the private audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
80
85
95
LEFT
40
35
60
65
70

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 84 in the left ear.  The private audiologist did not indicate the word list used to obtain these results.  The Maryland CNC word list is required by regulation.  38 C.F.R. § 4.85(a).  Despite this ambiguity, the Board will calculate the Veteran's disability level using Table VI.

The May 2010 testing by the private audiologist resulted in puretone threshold averages of 75 decibels in the right ear and 54 decibels in the left ear.  Consequently, the Roman numeral designation for the right ear would be level VII hearing and for the left ear would be level II hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation would result in a 10 percent bilateral hearing disability rating.

An alternative calculation using Table VIa is appropriate here because the May 2010 private exam reveals exceptional patterns of hearing impairment in the right ear as specified in 38 C.F.R. § 4.86 (i.e. thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hz).  Using Table VIa, the Roman Numeral designation for the right ear would be level VI hearing and for the left ear would be level III hearing.  Using Table VII, the resulting disability rating is also 10 percent.

On the private audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
90
95
LEFT
35
35
40
65
65

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 80 in the left ear.  These scores were obtained using the Campbell word list, rather than the Maryland CNC word list that is required by regulation.  38 C.F.R. § 4.85(a).

The June 2010 testing by the private audiologist resulted in puretone threshold averages of 69 decibels in the right ear and 48 decibels in the left ear.  

Because the private examiner did not use the Maryland CNC test, it would be inappropriate to calculate the disability level using those scores as input into Table VI.  Furthermore, the regulations do not provide for an alternative calculation using Table VIa with respect to this examination, because the examiner did not certify that it would be inappropriate to rely on the speech recognition scores and the June 2010 exam does not reveal exceptional patterns of hearing impairment as specified in 38 C.F.R. § 4.86.  In short, the June 2010 examination is not sufficient for rating purposes.  Notably, the puretone threshold levels are slightly lower (equating to better hearing) than the March 2010 VA examination which is sufficient for rating purposes.

The Board notes that an audiological evaluation in February 2012 did not produce reliable results and a retest was requested by the audiologist.

On the authorized audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
75
95
90
LEFT
40
45
55
65
70

Speech audiometry revealed speech recognition ability of 58 percent in the right ear and of 78 in the left ear.

The June 2012 testing resulted in puretone threshold averages of 80 decibels in the right ear and 58.75 decibels in the left ear.  Consequently, the Roman numeral designation for the right ear would be level VIII hearing and for the left ear would be level IV hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation would result in a 20 percent bilateral hearing disability rating.

An alternative calculation using Table VIa is appropriate here because June 2012 exam reveals exceptional patterns of hearing impairment in the right ear as specified in 38 C.F.R. § 4.86 (i.e. thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hz).  Using Table VIa, the Roman Numeral designation for the right ear would be level VII hearing and for the left ear would be level IV hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation would also result in a 20 percent bilateral hearing disability rating.

On the authorized audiological evaluation in August 2014, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
85
95
105
LEFT
40
40
60
65
80

Speech audiometry revealed speech recognition ability of 6 percent in the right ear and of 84 percent in the left ear.

The August 2014 testing resulted in puretone threshold averages of 86.25 decibels in the right ear and 61.25 decibels in the left ear.  Consequently, the Roman numeral designation for the right ear is level XI hearing and for the left ear would be level III hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation would result in a 20 percent bilateral hearing disability rating.

An alternative calculation using Table VIa is appropriate here because the August 2014 exam reveals exceptional patterns of hearing impairment in the right ear as specified in 38 C.F.R. § 4.86 (i.e. thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hz).  Using Table VIa, the Roman Numeral designation for the right ear would be level VIII hearing and for the left ear would be level IV hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation would also result in a 20 percent bilateral hearing disability rating.

The above examination results establish that the Veteran's hearing did not warrant a disability rating higher than 10 percent based on objective testing results at any point prior to May 10, 2010, the effective date of his 20 percent disability rating.  In fact, the June 2012 and August 2014 VA examination results are the only audiological examinations that both used the required objective testing and support assigning a 20 percent disability rating.

As previously discussed, the July 2009 and June 2010 private audiological evaluations did not use the Maryland CNC controlled speech discrimination test required by the applicable regulations, so are not sufficient for rating purposes.  38 C.F.R. § 4.85(a).

The Board finds that the greater weight of the medical evidence is against granting a disability rating in excess of 10 percent for the Veteran's bilateral hearing disability during any portion of the period on appeal prior to May 10, 2010.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss prior to May 10, 2010, is denied.

The RO assigned a 20 percent disability rating for bilateral hearing loss effective May 10, 2010.  The two most recent audiological evaluations (June 2012 and August 2014) both support the assignment of a 20 percent disability rating, but no higher, for bilateral hearing loss.  No other examinations during the period since May 10, 2010, support a rating higher than 20 percent.  The Board finds that the greater weight of the evidence is against assigning a higher evaluation during any portion of the appeal period on or after May 10, 2010.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a rating in excess of 20 percent for bilateral hearing loss on or after May 10, 2010, is denied.

III.  Extraschedular Rating

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's bilateral hearing loss.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected bilateral hearing loss disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above with respect to each of the issues on appeal.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating; however, he has argued that his hearing loss impacts his activities of daily living and his occupational functioning.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate and are based on objective audiological testing.  With respect to functional limitations, the Board finds no evidence that his limitations are greater than those with hearing loss of the same, objectively-verified severity.  Interference with employment is not a factor in the first step of the Thun analysis and, so will not be further discussed.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities (bilateral hearing loss and tinnitus), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

In making this determination, the Board notes that the Veteran reported at his August 2014 VA examination that he has not experienced tinnitus for 1-2 years.  The Board finds that the evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.  On the record now before the Board, referral for an extraschedular rating for bilateral hearing loss is not warranted.

IV.  TDIU

The Veteran has previously alleged that his service-connected bilateral hearing loss interferes with his employment.  See, e.g., April 2010 VA Form 9.  In its October 2013 remand, the Board determined that a TDIU claim had been raised in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability).  The Board determined that a remand was necessary, however, to obtain an opinion regarding the impact of the Veteran's service-connected disabilities (bilateral hearing loss and tinnitus) on his occupational functioning.  The requested development was completed.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period.  He is service-connected for bilateral hearing loss and tinnitus with a combined evaluation of 20 percent disabling prior to May 10, 2010, and 30 percent disabling thereafter.  The Veteran is also service-connected, with a noncompensable rating, for varicose veins.  The Veteran currently has no other service-connected disabilities.  Therefore, the Veteran does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

The Veteran's civilian employment has been in the field of education, specifically, he has been a school teacher.  He last worked in or around 1996.  See February 2010 Lay Statement of School Superintendent.

In asserting that he is entitled to TDIU, the Veteran has primarily relied on the fact that he is no longer able to work as a school teacher.  See December 2009 VA Form 21-4138 ("I have not been able to engage in my profession as a classroom teacher"); August 2009 VA Form 21-4138 ("I am a credentialed school teacher and I can no longer engage in my profession because of my inability to effectively hear students in a classroom situation.").  The Board recognizes that the Veteran's hearing loss has impacted his ability to teach in a classroom setting and, therefore, to continue in his chosen profession.  However, as already noted, the determinative question for purposes of TDIU is whether the Veteran's level of disability, given his education, training, and experience, renders it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose, 4 Vet. App. at 363.

The August 2014 VA examiner specifically addressed the impact his service-connected hearing disabilities have on his ability to secure and maintain substantially gainful employment.  The VA examiner opined that the Veteran "will be able to partake of sedentary and physical types of employments when provided with visual cues, effective binaural amplification, and quiet workplaces."  See August 2014 VA Examination Report.  The Veteran is a highly educated individual who demonstrated a "mastery of the subject matter" when teaching biology.  See February 2010 Statement of School Superintendent.  While the Veteran may no longer be able to teach in the classroom, his education and training could easily suit him for other careers in or related to education, such as helping produce or edit biology textbooks.  In addition, there are areas of employment outside of education that involve physical and mental acts that the Veteran is fully capable of performing.

While the June 2012 VA examiner noted "significant effects" on occupational functioning, the Board finds this opinion has little probative value given the absence of any explanation by the VA examiner regarding the nature of the "significant effects" and, moreover, the basis for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  In addition, viewing this opinion in the context of the Veteran's prior statements and the entire record, it likely refers to the serious impact the Veteran's bilateral hearing loss has had on his ability to continue his profession as a teacher.  As noted above, however, a TDIU rating is not warranted where a veteran is unable to continue a chosen profession.  The Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose, 4 Vet. App. at 363.

The Board notes that the percentage ratings in the rating schedule "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The combined 30 percent rating represents the best estimate of the impairment to earning capacity caused by the Veteran's bilateral hearing loss and tinnitus.  The greater weight of the evidence is against finding that the Veteran's service-connected disabilities cause greater occupational impairment than represented by his combined schedular rating.

The Board also cannot take the Veteran's age into consideration.  See 38 C.F.R. § 4.19 ("... unemployability, in service-connected claims, associated with advancing age..., may not be used as a basis for a total disability rating.").  While his advanced age may make it difficult to actually find employment, the Board may not give, and has not given, any consideration to his age in determining whether he meets the criteria for TDIU.

The Board finds that the symptoms of the Veteran's service-connected disabilities are not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

V.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in May 2009.  Pursuant to the Board's October 2013 remand instructions, the RO sent an August 2014 notice letter setting forth all necessary elements of adequate notice, including, but not limited to, how VA determines the effective date, the elements of an increased rating claim, the required elements of a TDIU claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements.  Importantly, these records include all records provided in response to requests based on information provided by the Veteran, including updated records identified subsequent to the most recent remand from the Board.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the claims on appeal including examinations in March 2009, March 2010, June 2012, and August 2014.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The August 2014 examiner also provided an opinion directly addressing the functional impacts of the Veteran's service-connected disabilities including the impact on his occupational functioning.  The examinations and opinions are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  During this appeal, the Veteran has not contended otherwise.  At the RO level, he submitted some private audiological opinions which, as discussed above, the Board has considered.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to May 10, 2010, for service-connected bilateral hearing loss disability is denied.

Entitlement to a disability rating in excess of 20 percent on or after May 10, 2010, for a service-connected bilateral hearing loss disability is denied. 

Entitlement to TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


